Citation Nr: 9910031	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-26 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a total rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-law


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to 
July 1970.

The instant appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi, which denied a claim for individual 
unemployability.  This case was remanded by the Board of 
Veterans' Appeals (Board) in December 1997 and November 1998 
for further development.

The appellant, in various correspondence with the RO, seems 
to have raised claims for service connection for an acquired 
psychiatric disorder and for back pain.  In a February 1998 
written statement he asserted that he has a psychiatric 
disorder which is aggravated by chronic pain resulting in 
part from his service-connected disorders.  In a February 
1999 written statement he asserted that his service-connected 
left knee disorder has resulted in back pain.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"). has held that service 
connection is warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1998); Allen v. Brown, 7 Vet.App. 439 (1995).  Since 
these issues have not been developed by the RO subsequent to 
these recent claims, they are referred to the RO for 
appropriate action.  These issues are not inextricably 
intertwined with the issue on appeal.  Kellar v. Brown, 6 
Vet.App. 157 (1994).


FINDINGS OF FACT

1.  The veteran reports that he was last employed in 1987 and 
quit his job as a counselor because he was afraid he would 
harm one of his clients.

2.  The appellant is currently service-connected for 
residuals of left knee strain with lateral instability, 
status postoperative shaving with lateral retinacular 
release, evaluated as 20 percent disabling; residuals of a 
right ankle injury, evaluated as 20 percent disabling; 
traumatic arthritis of the left knee, evaluated as 10 percent 
disabling; amputation of the right little toe with retained 
foreign body and painful, tender scar, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and pseudofolliculitis barbae and hearing loss, 
both rated noncompensably disabling; with a combined 
disability rating of 60 percent.

3.  The appellant's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a total schedular rating for compensation 
purposes based on the inability to secure or follow a 
substantially gainful occupation have not been met.  
38 U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. § 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a total disability rating based on 
individual unemployability due to his service-connected 
disabilities.  His service-connected disabilities are:  
residuals of left knee strain with lateral instability, 
status postoperative shaving with lateral retinacular 
release, evaluated as 20 percent disabling; traumatic 
arthritis of the left knee, evaluated as 10 percent 
disabling; residuals of a right ankle injury, evaluated as 20 
percent disabling; amputation of the right little toe with 
retained foreign body and painful, tender scar, evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and pseudofolliculitis barbae and hearing loss, 
both rated noncompensably disabling; with a combined 
disability rating of 60 percent.

The Board, in reaching its decision in accordance with the 
provisions of 38 U.S.C.A. § 7104, has reviewed and considered 
all relevant evidence and material of record incorporated in 
the appellant's voluminous claims folders.

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(1998).  The Board notes that the regulations for total 
rating claims were amended in November 1996, during the 
pendency of this claim.  However, 38 C.F.R. § 4.16(a) 
remained unchanged and states that "[t]otal disability 
ratings for compensation may be assigned, where the scheduler 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities:  Provided That . . . if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more."  38 C.F.R. § 4.16(a) (1998).  The regulations further 
clarify that disabilities affecting a single body system are 
considered one 40 percent disability in combination.  Id.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court of 
Veteran's Appeals noted that:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran.  See 38 C.F.R. 
§§ 4.1, 4.15 (1992).  The sole fact that 
a claimant is unemployed is not enough.  
A high rating in itself is recognition 
that the impairment makes it difficult to 
obtain and keep employment.  The question 
is whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Id. at 363.

In this case, the Board notes that the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a), have not been met.  The 
veteran has various service-connected orthopedic 
disabilities, namely his left knee, right ankle, and right 
little toe disorders.  These service-connected disabilities 
affect a single body system and, in combination, are the 
equivalent of one disability ratable at 40 percent or more.  
However, as his combined disability rating is only 60 
percent, not the required 70 percent or more, he does not 
meet the criteria of 38 C.F.R. § 4.16(a).

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 4.16(b) as the veteran fails to meet the 
percentage standards outlined above yet has asserted that he 
is unemployable by reason of his service-connected 
disabilities.  The Board finds that the RO was not in error 
when it did not submit the veteran's case to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration as the Board does not find that he is 
unemployable as a result of his service-connected 
disabilities.

According to the evidence of record, the veteran is 50 years 
old, unemployed, and last worked as a counselor in 1987.  A 
February 25, 1987, written statement from his VA psychologist 
noted that the veteran had retrospectively reported that he 
quit his job as a school counselor because he was afraid he 
would lose control and harm one of his clients.  The 
psychologist stated his opinion that "this type of work is 
not appropriate for this individual at this time."  
Significantly, the psychologist did not state that the 
veteran was totally unemployable.  The veteran completed high 
school and two years of college and had additional education 
or training in law enforcement, corrections, security, auto 
and diesel mechanics, and counseling youth.

A review of the evidence shows that the veteran has a number 
of disabling medical problems which are non-service 
connected.  Non-service connected disorders include 
degenerative arthritis of the right hip, degenerative changes 
of the left ankle, degenerative changes of the left hip, 
degenerative changes of both feet, degenerative changes of 
the right ankle, degenerative changes of the right knee, 
anxiety reaction, passive aggressive and narcissistic 
personality traits, ear infections, post-traumatic stress 
disorder (PTSD), skin conditions of the back, elbows, hands, 
and feet, and left ear pain.  The Board notes that as the 
veteran is not service-connected for these disorders, they 
cannot be the basis for a finding of individual 
unemployability.

In weighing the evidence of record, the undersigned concludes 
that the weight of the evidence is against the appellant's 
claim for a total rating for compensation purposes based upon 
individual unemployability.  In reaching this conclusion, the 
Board has considered the probative value of the evidence of 
record and determined that the objective evidence establishes 
that the appellant is not unemployable by reason of his 
service-connected disabilities alone, and weighs against his 
contentions of unemployability.

The evidence of record does not reveal that the veteran is 
unemployable solely due to his service-connected 
disabilities.  In a May 1997 VA treatment record the veteran 
stated that he was unemployable due to "right hip, knee, 
ankle, and foot pain secondary to favoring his left leg, DJD 
[degenerative joint disease], tinnitus, and PTSD."  As noted 
above, of the disorders he listed, he is only service-
connected for a right ankle disorder unrelated to his left 
knee disorder and tinnitus.  Service-connection has been 
denied for right lower extremity disorders claimed as 
secondary to his service-connected left knee disability, and 
service connection has also been denied for PTSD.

In fact, there is nothing in the objective evidence of record 
which shows that he is unemployable.  An October 1993 VA 
treatment record noted that the veteran had undergone a left 
knee arthroscopy; however, the physician noted that the 
veteran would be able to return to work in November 1993.  A 
written statement from the veteran dated November 15, 1993, 
indicated that he was employed as he stated, "my job does 
not have sick leave . . . ."  Recent VA treatment records, 
dated from July 1995 to November 1998, were associated with 
the claims folder pursuant to the Board's November 1998 
remand.  These records do not show any medical determination 
that the veteran is unemployable.  Thus, the preponderance of 
the evidence of record is against the veteran's claim.

The Board has little to add to what has already been stated 
in recent, prior Board decisions concerning the appellant's 
service-connected disabilities.  There is at most moderate 
disability associated with his right ankle and left knee 
disorders.  A November 1998 VA treatment record noted that 
the veteran's left knee disorder was stable and that surgery 
had been deferred.  The recent medical evidence does not show 
treatment for the service-connected right ankle disorder.  In 
addition, recent medical evidence shows that the veteran's 
hearing, tinnitus, and right little toe disorders are 
manifested by no more than mild symptoms.  In June 1997 the 
veteran refused an audiological evaluation; however, his 
hearing was found to have undergone no significant change.  
Likewise, a December 1996 VA audiological evaluation found 
the veteran's hearing loss was stable, and a June 1996 ear 
examination found no change in the veteran's service-
connected tinnitus.  Recent medical records do not show that 
the veteran has been treated for pseudofolliculitis barbae.  
For these reasons, entitlement to a total rating for 
compensation purposes based upon individual unemployability 
has not been shown.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b).  
In weighing the evidence of record, the undersigned concludes 
that, while interference with employment is acknowledged by 
the 60 percent combined disability evaluation for his 
service-connected disorders, the weight of the evidence is 
against the appellant's claim to a total rating for 
compensation purposes based upon individual unemployability 
in view of the lack of objective evidence, including medical 
evidence to establish that the appellant is, in fact, 
unemployable by reason of his service-connected disabilities.  
When viewed in light of the fact that the appellant does not 
meet the schedular criteria and is not unemployable due to 
his service-connected disabilities as noted above, 
entitlement to a total rating for compensation purposes based 
upon individual unemployability has not been shown. 

Accordingly, a total rating based on individual 
unemployability due to the veteran's service-connected 
disorders is denied.


ORDER

A claim for a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

